DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Needham (2008/0043245) in view of Jeffers et al. (2005/0244096).
Claim 1
 	Needham (2008/0043245) discloses an optical sensor comprising: a first Fabry-Perot interferometer (Fig. 7, Ref. 204) arranged to receive a first portion of a combined light (Fig. 6, Ref. 161) wherein the first Fabry-Perot interferometer is exposed to temperature and a physical parameter of interest (Para. 0048; Its obvious that the interferometer Ref. 204 would be exposed to both temperature and physical parameter); and a second Fabry-Perot interferometer (Fig. 7, Ref. 202) arranged to receive a second portion of the combined light (Fig. 6, Ref. 161) wherein the second Fabry-Perot interferometer is exposed to temperature and not exposed to the physical parameter of interest (Para. 0047)(It would be obvious that the sensor could be in a position wherein only temperature is exposed); an interrogator (Fig. 7, Ref. 200) in optical communication with the optical sensor, the interrogator comprising: a first narrow band light source with a first peak frequency (Fig. 6, Ref. 152)(Para. 0044); a second narrow band light source with a second peak frequency different from the first peak frequency (Fig. 6, Ref. 154)(Para. 0044); a coupler arranged to couple the first narrow band light source with the second narrow band light source into the combined light (Fig. 6, Ref. 162); a first Fizeau interferometer (Fig. 6, Ref. 180)( each detector consists of a wedge optical cross-correlator and linear CCD array) arranged to receive light reflected from a first cavity of the first Fabry-Perot interferometer through an optical path comprising a lens (Fig. 7, Ref. 232) or a mirror to a first optical detector (Fig. 6, Ref. 180)( In an embodiment, the wedge optical cross-correlator 104 is a Fizeau wedge and the photosensitive array 106 is a linear charge-coupled device (CCD) array.); a second Fizeau interferometer (Fig. 6, Ref. 182) arranged to receive light reflected from a second cavity of the second Fabry-Perot interferometer through an optical path comprising a lens (Fig. 7, Ref. 232) or a mirror to a second optical detector (Fig. 6, Ref. 182); and analyze the data received by the first optical detector and second optical detector and calculate a value for temperature and the physical parameter of interest (Para. 0047-0048).  

    PNG
    media_image1.png
    424
    673
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    462
    572
    media_image2.png
    Greyscale

	Needham (2008/0043245) substantially teaches the claimed invention except that it does not show a processor. Jeffers et al. (2005/0244096) shows that it is known to provide a processor (Para. 0049) for a device for measuring Fabry-Perot sensor gap. It would have been obvious to combine the device of Needham (2008/0043245) with the processor of Jeffers et al. (2005/0244096) before the effective filing date of the claimed invention for the purpose of providing computer processing that increases speed of data processing and therefore improves data accuracy.
Claim 2
 	Needham (2008/0043245) discloses the physical parameter of interest is pressure (Para. 0048).  
Claim 3
 	Needham (2008/0043245) discloses the first light source and second light source (Fig. 6, Ref. 152, 154) are part of an emissions module that is physically separate from the first 20MEGG21232UA PATENTFizeau interferometer, the second Fizeau interferometer (Fig. 6, Ref. 180, 182), the first optical detector and the second optical detector, which all reside on a detection module (Fig. 6, Ref. 178).  
Claim 4
	Needham (2008/0043245) discloses the claimed invention except for the first Fizeau interferometer, the second Fizeau interferometer, the first optical sensor and the second optical sensor, are all mounted on a plate made from a material with a coefficient of thermal expansion below 2 x 10-6 /°C. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Needham (2008/0043245) in view of Jeffers et al. (2005/0244096) with the thermal expansion listed above since it was well known in the art that using a plate material with the listed thermal expansion allows for accurate measurement of temperature changes, therefore increasing the accuracy of the overall measurement of the sensor device. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claims 5-7
	Needham (2008/0043245) substantially teaches the claimed invention except that it does not show the optical sensor is mounted to an engine core; the optical sensor is mounted to an engine core of a turbofan engine; the interrogator is mounted to the fan case of the turbofan engine and in optical communication with the optical sensor via at least one optical fiber. Jeffers et al. (2005/0244096) shows that it is known to provide Fabry-Perot sensors included in gas turbines, engines etc.. (Para. 0002) for a device measuring the displacement for a Fabry-Perot sensor. It would have been obvious to combine the device of Needham (2008/0043245) with the mounting to turbofan of Jeffers et al. (2005/0244096) before the effective filing date of the claimed invention for the purpose of providing a measurement device that can take measurements in a harsh environment, therefore improving data collection and reliability of the measured data.
Claim 8
	Needham (2008/0043245) in view of Jeffers et al. (2005/0244096) discloses the claimed invention except for the first light source, second light source, the first Fizeau interferometer, the second Fizeau interferometer, the first optical detector and the second optical detector are all are hermitically sealed in metal boxes with a controlled internal atmosphere using air, vacuum or an inert gas. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Needham (2008/0043245) and Jeffers et al. (2005/0244096) with a hermitically sealed metal box since it was well known in the art that placing the optical elements and electronics in such a device reduces the exposure of the components to a harsh environment, therefore reducing the amount of the device. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12, 14, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Needham (2008/0043245).
Claim 9
 	Needham (2008/0043245) discloses coupling a first narrow band light source (Fig. 6, Ref. 152) having a first peak frequency with a second narrow band light source (Fig. 6, Ref. 154) with a second peak frequency different from the first peak frequency to create a combined light (Fig. 6, Ref. 161)(Para. 0044); receiving a first portion of the combined light in a first Fabry-Perot interferometer (Fig. 7, Ref. 204); exposing the first Fabry-Perot interferometer to temperature and a physical parameter of interest (Para. 0048; Its obvious that the interferometer Ref. 202 would be exposed to both temperature and physical parameter); receiving a second portion of the combined light in a second Fabry-Perot interferometer (Fig. 7, Ref. 202); exposing the second Fabry-Perot interferometer to temperature but not the physical parameter of interest (Para. 0047)(It is obvious that the sensor can be exposed to only temperature changes);21MEGG21232UA PATENTreceiving light reflected from a first cavity of the first Fabry-Perot interferometer into a first optical detector (Fig. 6, Ref. 180) through an optical path comprising a lens (Fig. 7, Ref. 232) or a mirror and a first Fizeau interferometer (Fig. 6, Ref. 180)( In an embodiment, the wedge optical cross-correlator 104 is a Fizeau wedge and the photosensitive array 106 is a linear charge-coupled device (CCD) array.); receiving light reflected from a second cavity of the second Fabry-Perot interferometer (Fig. 7, Ref. 204) into a second optical detector (Fig. 6, Ref. 182) through an optical path comprising a lens (Fig. 7, Ref. 232) or a mirror and a second Fizeau interferometer (Fig. 6, Ref. 182); and analyzing the data received by the first optical detector and second optical detector (Fig. 6, Ref. 180, 182) to calculate a value for temperature and the physical parameter of interest (Para. 0047-0048).  
Claim 10
 	Needham (2008/0043245) discloses the physical parameter of interest is pressure (Para. 0048).  
Claim 11
 	Needham (2008/0043245) discloses a numerical method (measuring the gap in a Fabry-Perot)(Para. 0050) to measure a first dimension of a first cavity of the first Fabry-Perot interferometer and to measure a second dimension of a second cavity of the second Fabry-Perot interferometer (Fig. 7, Ref. 202, 204) by detecting a maximum of the destructive interference pattern produced along a first optical circuit and a second optical circuit (Fig. 6, Ref. 180, 182).  
Claim 12
 	Needham (2008/0043245) discloses a numerical method to detect and track the maximum of the destructive interference pattern based on pixel intensity of a linear or matrix photo-detector wherein interference peak information is combined with geometry of the first Fizeau interferometer and second Fizeau interferometer (Fig. 6, Ref. 180, 182) to compute the first dimension and the second dimension (See Fig. 9).  
Claim 14
 	Needham (2008/0043245) discloses converting the second dimension into a temperature measurement using physical properties of the second cavity and converting the first dimension into the measured physical parameter using physical properties of the first cavity and the temperature measurement (Para. 0047-0048).  
Claim 18
 	Needham (2008/0043245) discloses calibrating an interrogator to measure a cavity dimension of the first Fabry-Perot interferometer independently of the second Fabry-Perot interferometer (Para. 0022).  

Claims 13, 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Needham (2008/0043245).
Claim 13, 17
	Needham (2008/0043245) discloses the claimed invention except for calculating a Fourier Transform of an interference spectrum to determine a change of dimension of a first cavity of the first Fabry-Perot interferometer or computing and analyzing a Fast Fourier Transform of a spectrum of a fringe pattern and balancing an intensity of the first narrow band light sources and the second narrow band light source across a temperature range. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Needham (2008/0043245) with using Fourier Transforms since it was well known in the art that using Fourier transforms provide accurate data calculations over time, therefore improving the sensitivity of the measured data. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 15
 	Needham (2008/0043245) discloses the claimed invention except for demodulation to remove non- uniform illumination of the first optical detector and using a low pass filter to remove electro-optic noise. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Needham (2008/0043245) with a low pass filter since it was well known in the art that using a low pass filter removes unwanted interference, therefore improving the measurement sensitivity. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 16
	Needham (2008/0043245) discloses the claimed invention except for using simulated annealing search or sub-pixel interpolation to detect and track a peak of destructive interference. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Needham (2008/0043245) with the simulated annealing search or sub-pixel interpolation since it was well known in the art that using such information reduces the amount of noise in the measured data, therefore improving the measurement results. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known,
Claim 19
	Needham (2008/0043245) discloses the claimed invention except for storing physical parameters of the second transducer in the interrogator. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Needham (2008/0043245) with the storing since it was well known in the art that storing such information in the interrogator reduces the amount of time needed to make calculations, therefore making overall calculations faster. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 20
	Needham (2008/0043245) discloses the claimed invention except for measuring temperature in an optical emissions module and an optical detection module using sensors and actively controlling the temperature in the optical emissions module and an optical detection module using a thermoelectric cooler or Peltier element. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Needham (2008/0043245) with a thermoelectric cooler or Peltier element since it was well known in the art that using such cooling elements help reduce temperatures in harsh environments, therefore making them more efficient. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        May 19, 2022